F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      December 29, 2005
                            FOR THE TENTH CIRCUIT
                                                                        Clerk of Court

    EDDIE L. ANDREWS; EARL L.
    ANDREWS; ANGELA ANDREWS;
    RICHARD H. ANDREWS,

             Plaintiffs-Appellants,                    No. 05-6102
                                                (D.C. No. CIV-05-0110-HE)
     v.                                                (W.D. Okla.)

    JERRY L. ANDREWS; TRACII
    JOANN ANDREWS, individual
    capacity; PAULETTE L. SCHULTZ,
    individual capacity; TRAVIS WHITE,
    social worker, individual capacity and
    official capacity; ANGELA TARRON,
    social worker, individual and official
    capacity; MELANIE LESLEY, social
    worker, individual and official
    capacity,

             Defendants-Appellees.




                            ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and BRORBY, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiffs brought this pro se civil rights action alleging constitutional

violations in connection with a series of state child custody proceedings. The

factual details and constitutional underpinnings of the claims are not clear from

plaintiffs’ pleadings or briefs. Apparently, some of the state proceedings are not

yet complete, and plaintiffs sought to suspend those proceedings and to restrict

investigation/enforcement of parental code violations more generally by moving

for an injunction against the state governor and human services director, who had

not been named in the suit. The district court denied the motion on alternative

grounds, holding injunctive relief (1) barred by Eleventh Amendment immunity,

(2) unavailable against non-parties, and (3) unsubstantiated on the merits in any

event. We take jurisdiction under 28 U.S.C. § 1292(a)(1), review for an abuse of

discretion, see Schrier v. University of Colorado, 427 F.3d 1253, 1258 (10th Cir.

2005), and affirm on the basis of the latter two grounds. 1


1
       Even a discretionary decision cannot rest on an error of law, see Schrier,
427 F.3d at 1258, and the district court’s holding that the Eleventh Amendment
bars injunctive relief against state officers in their official capacities is contrary
to the teaching of Will v. Michigan Department of State Police, 491 U.S. 58, 71
                                                                           (continued...)

                                           -2-
      In order to justify injunctive relief, the movants must establish that:

      (1) [they] will suffer irreparable injury unless the injunction issues;
      (2) the threatened injury . . . outweighs whatever damages the
      proposed injunction may cause the opposing party; (3) the injunction,
      if issued, would not be adverse to the public interest; and (4) there is
      a substantial likelihood [of success] on the merits.

Id. (quotations omitted). Moreover, the right to relief “must be clear and

unequivocal.” Id. (quotation omitted). Plaintiffs’ rambling, vague, and

conclusory submissions do not satisfy this standard. It is not possible to gauge in

a meaningful way any one of the relevant factors, much less conclude with the

requisite conviction that they collectively warrant the relief requested.

      The district court also emphasized that the officials plaintiffs sought to

enjoin had not been named or served in the proceeding. A circuit decision issued

over thirty years ago indicates that this fact would, in itself, preclude the

requested relief, because personal jurisdiction over the targets of the injunction

(not already established in the underlying case) could not be created by the All

Writs Act, 28 U.S.C. 1651. See Commercial Sec. Bank v. Walker Bank & Trust

Co., 456 F.2d 1352, 1355-56 (10th Cir. 1972). However, the Supreme Court

subsequently decided United States v. New York Telephone Co., 434 U.S. 159

(1977), which upheld a non-party injunction (compelling a telephone company to


1
 (...continued)
n.10 (1989). See, e.g., Stidham v. Peace Officer Standards & Training, 265 F.3d
1144, 1156 (10th Cir. 2001).

                                          -3-
assist the government’s use of investigative pen registers) and stated that “[t]he

power conferred by the [All Writs] Act extends, under appropriate circumstances,

to persons who, though not parties to the original action . . ., are in a position to

frustrate [or facilitate] the implementation of a court order or the proper

administration of justice.” Id. at 174. We have noted that New York Telephone

arguably modified Commercial Security Bank by suggesting “that the All Writs

Act may be a basis for personal jurisdiction when subject matter jurisdiction is

otherwise obtained.” Hillman v. Webley, 115 F.3d 1461, 1469 n.5 (10th Cir.

1997) (quotation omitted). While the non-party status of an injunction’s target

may thus no longer be a conclusive impediment, it nevertheless heightens the

hurdle that must be cleared to obtain the injunction: not only must the motion

advance considerations satisfying the traditional injunction factors noted above

but those considerations must also constitute the “appropriate circumstances”

referred to in New York Telephone to justify issuing an injunction against a

non-party. Plaintiffs’ motion for injunction did neither and was properly denied.

      The order of the district court is AFFIRMED.



                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge


                                           -4-